    Case 7:20-cv-00131-MCR-GRJ Document 32 Filed 11/05/20 Page 1 of 10




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS
EARPLUG PRODUCTS LIABILITY
LITIGATION,                                Case No. 3:19-md-2885

                                           Judge M. Casey Rodgers
                                           Magistrate Judge Gary R. Jones
This Document Relates to:

Lloyd Baker
Case No. 7:20-cv-39

Stephen Hacker
Case No. 7:20-cv-131
______________________________/

                                  ORDER

     On November 2, 2020, the Court conducted a telephone hearing to

address two outstanding motions by Defendants in these MDL Bellwether

Plaintiffs’ cases: (1) Defendants’ Motion to Compel Documents from

Plaintiff Lloyd Baker and Ms. Cindy Baker, Case No. 7:20-cv-39-MCR-GRJ

(N.D. Fla.), ECF No. 20; (2) Defendants’ Motion to Compel Supplemental

Production from Plaintiff Stephen Hacker, Case No. 7:20-cv-131-MCR-GRJ

(N.D. Fla.), ECF No. 24. Prior to the hearing, Plaintiffs Baker and Hacker

filed responses to Defendants’ respective motions. See Case No. 7:20-cv-

39-MCR-GRJ (N.D. Fla.), ECF No. 29 (Plaintiff Baker’s response); Case
    Case 7:20-cv-00131-MCR-GRJ Document 32 Filed 11/05/20 Page 2 of 10




No. 7:20-cv-131-MCR-GRJ (N.D. Fla.), ECF No. 28 (Plaintiff Hacker’s

response).

     For the reasons discussed on the record (which are fully incorporated

herein) and those explained below, Defendants’ Motion to Compel

Documents from Plaintiff Baker and Ms. Baker is due to be GRANTED IN

PART and DENIED IN PART, and Defendants’ Motion to Compel

Supplemental Production from Plaintiff Hacker is due to be GRANTED.

This order is a non-exhaustive recitation of the arguments made by the

parties, as well as the Court’s reasoning.

                              I. BACKGROUND

      This multidistrict litigation is a products liability action concerned with

whether Defendants were negligent in their design, testing, and labeling of

the nonlinear dual-ended Combat Arms Earplug Version 2 (the “CAEv2”).

Plaintiffs are servicemembers, veterans, and civilians, asserting state law

claims for negligence and strict products liability based on design defect

and failure-to-warn theories, as well as warranty, misrepresentation, fraud,

gross negligence, negligence per se, and consumer-protection claims.

They are seeking damages for hearing loss, tinnitus, and related injuries

caused by their use of the CAEv2.




                                        2
     Case 7:20-cv-00131-MCR-GRJ Document 32 Filed 11/05/20 Page 3 of 10




       The parties engaged in case-specific discovery related to the

Bellwether Plaintiffs’ claims and Defendants’ defenses. To facilitate the

Trial Group A Bellwether Plaintiffs’ responses to Defendants’ March 12,

2020, Requests for Production, the parties negotiated and proposed the

entry of Pretrial Order No. 42. MDL ECF No. 1171.1 Pretrial Order No. 42

governed the “Bellwether Plaintiffs’ identification, collection, and production

of relevant and responsive electronically stored information (‘ESI’).” Id. at

1. Bellwether Plaintiffs were directed to conduct a “reasonable

investigation” of, among other ESI sources, “any email accounts used by

[him]—whether stored locally or in a cloud-based system (e.g., Gmail,

Yahoo, and Hotmail).” Id. at 2. This investigation including running specific

such terms, such as “hear,” “hearing,” “ear,” and “ears.” Id. at 4. Pretrial

Order No. 42 also set forth the processes for linear review, production of

ESI, and certification of compliance. Id. at 4–6. The Trial Group A

Bellwether Plaintiffs’ deadline for productions and certifications was July 8,

2020. Id. at 6.

       Relevant here, Pretrial Order No. 42 does not address or require

supplementation of ESI production and certification consistent with the



1For ease of reference, citations to the docket in the multidistrict litigation (Case No. 3:19-
md-2885-MCR-GRJ (N.D. Fla.)) are stated as “MDL ECF No. __.”

                                              3
    Case 7:20-cv-00131-MCR-GRJ Document 32 Filed 11/05/20 Page 4 of 10




procedure outlined therein. Indeed, the only mention of supplementation is

in a footnote, which states: “Pursuant to the requirements of Federal Rule

[of Civil Procedure] 26(e) which requires a party to supplement its

discovery responses if it ‘learns that in some material respect the

disclosure or response is incomplete or incorrect’; Plaintiffs’ maintain the

right to supplement[] the certification if new information comes to light.” Id.

at 5 n.2.

      A party who responds to a request for production, or otherwise makes

a disclosure under Federal Rule of Civil Procedure 26(a), is required to

timely supplement its disclosure or response “if the party learns that in

some material respect the disclosure or response is incomplete or

incorrect, and if the additional or corrective information has not otherwise

been made known to the other parties during the discovery process or in

writing[.]” Fed. R. Civ. P. 26(e)(1)(A).

 II. MOTION TO COMPEL AS TO PLAINTIFF BAKER AND MS. BAKER

      On July 8, 2020, Plaintiff Baker produced to Defendants a collection

of ESI documents. Case No. 7:20-cv-39-MCR-GRJ, ECF No. 20 at 3. The

following month, on August 20, 2020, Defendants served on Plaintiff Baker

a “Second Set of Requests for Production[,]” which demanded production

of “[a]ll communications or other [d]ocuments created, generated, or


                                       4
    Case 7:20-cv-00131-MCR-GRJ Document 32 Filed 11/05/20 Page 5 of 10




received since [Pretrial Order No.] 42 and which are responsive to the

foregoing requests for production in this case.” ECF No. 20-1 at 7.

Additionally, on September 3, 2020, Defendants served a subpoena duces

tecum on Ms. Baker requesting the production of electronic discovery

relevant to this litigation, such as communications through text messaging,

iMessage, and Facebook Messenger. ECF No. 20-2. Ms. Baker, through

counsel, informed Defendants she did not have responsive documents, and

Defendants did not receive any additional ESI from Plaintiff Baker. ECF

No. 20-3. On September 15, 2020, however, Defendants learned through

third-party discovery from two individuals (Brian Dimoff and Jonathan

Romero) that Plaintiff Baker continued to have communications related to

his lawsuit and claims that were not produced. ECF No. 20 at 4.

      When Defendants sent Plaintiff Baker and Ms. Baker a follow-up

request on October 5, 2020, ECF No. 20-7, Plaintiff Baker objected on the

bases that “ESI production was not outlined under [Pretrial Order No.] 42

and Defendants have made no effort to discuss the need for

supplementation prior to [their] October 5, 2020, letter[,]” ECF No. 20-8.

The instant motion to compel followed, in which Defendants ask the Court

to compel Plaintiff Baker “to produce additional ESI created, generated, or

received on or after July 8, 2020, which are responsive to Defendants’ First


                                      5
    Case 7:20-cv-00131-MCR-GRJ Document 32 Filed 11/05/20 Page 6 of 10




Set of Requests for Production.” ECF No. 20 at 6. Defendants also

request the Court compel Ms. Baker to collect and produce “all non-

privileged, responsive documents that she failed to produce in the first

instance.” Id. at 6.

      Plaintiff Baker responds that any order compelling supplementation

under Federal Rule of Civil Procedure 26(e) is improper because he

complied with the collection and certification protocol set forth in Pretrial

Order No. 42, Defendants do not state with particularity what discovery he

has failed to produce in response to their discovery requests, Defendants

already have the materials sought, and Defendants’ request is not

proportional to the needs of this case. ECF No. 29 at 12–16. Ms. Baker

argues that Defendants’ motion concerning her production (or lack thereof)

should fail because this Court does not have jurisdiction to hear Plaintiff’s

motion under Rule 45 and, even if there is jurisdiction, she does not have a

duty to supplement under Rule 45. Id. at 17–19.

      At the hearing, the parties narrowed the supplementation dispute

between Defendants and Plaintiff Baker. Defendants argued that Rule

26(e) applies, and, consequently, requires supplementation of Plaintiff

Baker’s responses to the First Request for Production, including through

the production of ESI in accordance with Pretrial Order No. 42. However,


                                       6
    Case 7:20-cv-00131-MCR-GRJ Document 32 Filed 11/05/20 Page 7 of 10




Defendants explained they were not asking Plaintiff Baker, or any other

Trial Group A Bellwether Plaintiff, to undertake a new ESI collection

consistent with the protocol set forth in Pretrial Order No. 42, just a

“reasonable investigation” of discovery responsive to their First Request for

Production. Plaintiff Baker did not meaningfully contest Defendants’

assertion that Rule 26(e) applied but contended that requiring a new

forensic examination under Pretrial Order No. 42 at undetermined and

sporadic times before Plaintiff Baker’s trial would be disproportionate to the

needs of this case and unlikely to result in the production of relevant

discovery.

      The Court concludes that Plaintiff Baker, like the other Trial Group A

Bellwether Plaintiffs, has an obligation to supplement his ESI production

under Federal Rule of Civil Procedure 26(e) with ESI that post-dates his

last production responsive to Defendants’ Requests for Production. As

Defendants concede, Pretrial Order No. 42 did not establish a protocol for

supplementation, and, in the Court’s view, it would be disproportionate to

the needs of this case to require Plaintiff Baker to undertake an entirely

new forensic collection, linear review, and production for discovery that

would be of marginal relevance. Plaintiff Baker, therefore, must conduct

only a reasonable inquiry and inspection to determine whether responsive


                                       7
     Case 7:20-cv-00131-MCR-GRJ Document 32 Filed 11/05/20 Page 8 of 10




ESI may exist for supplementation. If it may, Plaintiff will conduct a

reasonable search (post-dating the last production), determine whether

non-privileged ESI is responsive to Defendants’ Requests for Production,

and produce responsive discovery. Supplementation will be made on a

date-certain, not on a monthly or otherwise regular basis, and the parties

will agree on such a date in a meet and confer process. 2 Production will

occur at a point in time that will enable Defendants to utilize this information

at trial.

       At the hearing, Ms. Baker contended her production was correct at

the time it was made. Therefore, this is an issue of supplementation.

Putting aside jurisdictional issues, the Court concludes that Ms. Baker does

not have an obligation to supplement her response to Defendants’

subpoena duces tecum. See Axis Ins. Co. v. Terry, No. 2:16-cv-1021-JHE,

2018 WL 9943824, at *3 (N.D. Ala. Jan. 23, 2018) (“Unlike Rule 26, Rule

45 does not contain a duty to supplement.”); Alexander v. F.B.I., 192 F.R.D.

37, 38 (D.D.C. 2000) (“A non-party served with a subpoena duces tecum is

under no duty to supplement its discovery responses[.]”).




2Should the parties fail to agree on a date certain for supplementation, the undersigned
advised them to reach out to the Court for resolution.

                                           8
    Case 7:20-cv-00131-MCR-GRJ Document 32 Filed 11/05/20 Page 9 of 10




      In sum, Defendants’ Motion to Compel is due to be granted in part

and denied in part. Plaintiff Baker must supplement his July 8, 2020, ESI

production consistent with this order. Rule 45 imposes no such obligation

on Ms. Baker in response to Defendants’ subpoena duces tecum.

         III. MOTION TO COMPEL AS TO PLAINTIFF HACKER

      On July 8, 2020, Plaintiff Hacker produced to Defendants a collection

of ESI documents. Case No. 7:20-cv-131-MCR-GRJ (N.D. Fla.), ECF No.

24 at 3. Like with Plaintiff Baker, on August 25, 2020, Defendants served

on Plaintiff Hacker a “Second Set of Requests for Production[,]” which

demanded production of “[a]ll communications or other [d]ocuments

created, generated, or received since [Pretrial Order No.] 42 and which are

responsive to the foregoing requests for production in this case.” ECF No.

24-1 at 8. Defendants say in their motion that on October 1, 2020, they

learned Plaintiff “Hacker continues to create and receive documents

responsive to” Defendants’ discovery requests through third-party

discovery. ECF No. 24 at 1. Defendants ask the Court to compel Plaintiff

Hacker “to produce all known all known responsive material and all

nonprivileged documents created, generated, or received on or after

[Plaintiff] Hacker’s July 8, 2020[,] ESI production that are responsive to

Defendants’ First Set of Requests for Production.” Id. at 2.


                                      9
    Case 7:20-cv-00131-MCR-GRJ Document 32 Filed 11/05/20 Page 10 of 10




      The Court concludes, as the parties stated at the hearing, that the

resolution of Defendants’ motion as to Plaintiff Baker applies equally to

Defendants’ motion as to Plaintiff Hacker. Therefore, Defendants’ Motion

to Compel is due to be granted to the extent Plaintiff Hacker must

supplement his July 8, 2020, ESI production consistent with the procedure

described above.

                             IV. CONCLUSION

      Accordingly, it is ORDERED:

      1.    Defendants’ Motion to Compel Documents from Plaintiff Baker
            and Ms. Baker, Case No. 7:20-cv-39-MCR-GRJ, ECF No. 20, is
            GRANTED IN PART and DENIED IN PART.

      2.    Defendants’ Motion to Compel Supplemental Production from
            Plaintiff Stephen Hacker, Case No. 7:20-cv-131-MCR-GRJ
            (N.D. Fla.), ECF No. 24, is GRANTED.

      3.    Bellwether Plaintiffs Baker and Hacker must supplement their
            July 8, 2020, ESI productions consistent with the procedure
            described in this order. Ms. Baker is not required to
            supplement her response to Defendants’ subpoena duces
            tecum.

      DONE AND ORDERED this 5th day of November 2020.

                                          s/Gary R. Jones
                                          GARY R. JONES
                                          United States Magistrate Judge




                                     10
